DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the specification, paragraph [021] is acknowledged and is amended.  Applicant’s amendment or replacement drawing for Figure 2, is acknowledged and entered.
Response to Arguments
Applicant’s arguments of January 11, 2021 have been fully and carefully considered.  Applicant has not amended any of the claims.  Applicant has argued in the telephone interview with the Examiner on January 7, 2022 that the prior art does not teach or suggest a method where the first bottom stream is heated in a second heating unit which vaporizes the first bottom stream into a  second vaporized stream and generating a second bottoms stream.  The heating units 212 and 244 heat are different heating units to produce two different condensate streams for enhanced separation and recovery of valuable hydrocarbons from a contaminated waste stream.  Applicant’s arguments are persuasive, accordingly the 35 USC 103 rejection is withdrawn over Recatto et al. in combination with Hoffman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771